513 So.2d 789 (1987)
Joseph NOVOM, Appellant,
v.
Thelma D. NOVOM, Appellee.
No. 86-1964.
District Court of Appeal of Florida, Third District.
October 13, 1987.
Joseph Novom, in pro. per.
Hoffman, Larin & Feinsmith, North Miami Beach, for appellee.
Before SCHWARTZ, C.J., and HUBBART and JORGENSON, JJ.
PER CURIAM.
This is a pro se appeal brought by the former husband Joseph Novom from a final *790 judgment of marriage dissolution. He complains that the trial court abused its discretion in awarding the former wife Thelma D. Novom (1) his one-half interest in the marital home, (2) permanent alimony in the amount of $500 per month, (3) $5,700 in temporary alimony arrearages, and (4) attorney's fees and costs.
We affirm the final judgment under review because, simply stated, there is no record of the final hearing in this cause and the final judgment does not on its face reveal an abuse of discretion in these awards. The parties are in considerable disagreement as to the nature of the evidence adduced below, and were not able to reconstruct the record of the final hearing under Fla.R.App.P. 9.200(a)(3), 9.200(b)(3), after the former husband failed to include a court reporter's transcript of said hearing. Under these circumstances, we have no authority to upset any of the above-stated awards. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979); Glace & Radcliffe, Inc. v. City of Live Oak, 471 So.2d 144, 145 (Fla. 1st DCA 1985); Pape v. Pape, 444 So.2d 1058, 1061 (Fla. 1st DCA 1984); Wright v. Wright, 431 So.2d 177, 178 (Fla. 5th DCA 1983); Lambert v. Lambert, 340 So.2d 1221 (Fla. 4th DCA 1976).
Affirmed.